Citation Nr: 0013174	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for neck injury 
residuals, to include traumatic arthritis.

2.  Entitlement to service connection for lumbar spine injury 
residuals, to include traumatic arthritis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


INTRODUCTION

The veteran served on active duty from July 1951 to October 
1953.



This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1998 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A neck injury is not shown in service; arthritis 
initially manifested many years subsequent to service 
separation is not shown to be related to such service.

1.  An inservice low back ache was acute and transitory, and 
was apparently resolved without residuals.  A chronic lumbar 
spine disorder is not shown in service, nor is arthritis 
initially manifested many years subsequent to service 
separation shown to be related to such service.


CONCLUSIONS OF LAW

1.  A claim for service connection for neck injury residuals, 
to include traumatic arthritis, is not well grounded.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  A claim for service connection for lumbar spine injury 
residuals, to include traumatic arthritis, is not well 
grounded.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria is not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  

In the instant case, a review of the evidence reveals that 
recent medical records, dated in 1997 and 1998, note that the 
veteran's medical history encompassed arthritis.  The Board 
accordingly finds that one of the three criteria enunciated 
by the Court in Caluza - the presence of a current disability 
- has been satisfied with regard to both neck and lumbar 
spine disorders.  

However, even acknowledging the current manifestation of 
these disorders, the Board must nonetheless conclude, based 
on application of the above legal and judicial standards, 
that the veteran's claims for service connection for neck and 
lumbar spine injury residuals, to include traumatic arthritis 
in each circumstance, are not well grounded.  It must be 
emphasized that, under Caluza, all three criteria must be 
met.  The record is completely devoid of clinical evidence 
indicating that 

there is the requisite nexus, or link, between the veteran's 
current arthritis and any neck or lumbar spine problems that 
may have been present during service.  The medical evidence 
dated in 1997 and 1998 and thereafter does not show, other 
than by reference to "past medical history," that arthritis 
had been manifested prior to 1997, or that its presence as of 
that date was in any manner related to the veteran's active 
service, which had concluded more than 40 years previously; 
see 38 C.F.R. § 3.303(d) (1999).  

In that regard, it must be pointed out that the record is 
devoid of evidence indicating that the veteran had been 
accorded post-service treatment for either neck or lumbar 
spine problems, or for arthritis, prior to 1997.  It must 
also be pointed out that his service medical records do not 
reflect the presence of a neck problem during his period of 
active duty.  The report of his separation medical 
examination, dated in October 1953, shows that his spine and 
other musculoskeletal systems were clinically evaluated as 
normal, and does not indicate any inservice history of neck 
problems or complaints.  On a report of medical history, 
prepared in October 1953 in conjunction with his service 
separation, he denied having, or ever having had, either 
arthritis or rheumatism, or bone, joint or other deformity.  

With regard to the manifestation of a lumbar spine 
disability, the Board notes that the veteran's service 
medical records show that he was accorded treatment in July 
1952 for low back ache.  However, service medical records 
dated subsequent to that date do not indicate that he again 
sought treatment for low back complaints, or that any low 
back problems were discerned.  It must again be noted that 
the report of his separation medical examination shows that 
his spine and other musculoskeletal systems had been 
clinically evaluated as normal, and does not cite the 
presence of any lumbar spine or low back problems, or history 
thereof.  Likewise, the report of medical history he prepared 
at that time does not show that he indicated that he had, or 
ever had, any arthritis or rheumatism, or bone, joint or 
other deformity.  The Board further notes that the report of 
a service periodic examination, conducted in March 1958, 
again shows that his spine and other musculoskeletal systems 
were 

clinically evaluated as normal, and that the report of 
medical history compiled in conjunction with that examination 
indicates that he denied having, or ever having had, 
arthritis or rheumatism, or bone, joint or other deformity.  
The Board must therefore conclude that the low back ache 
noted in July 1952 was apparently acute and transitory in 
nature, and was resolved without residuals.  See 38 C.F.R. 
§ 3.303(b) (1999). 

The Board acknowledges the veteran's allegation that some of 
his service medical records are missing, and that his records 
may have been mixed with those of brothers of his who also 
served in service.  He has not, however, furnished any 
supporting documentation for these allegations, and the Board 
must point out that all of the records associated with his 
claims folder, to include the separation examination report 
and the report of medical history compiled in conjunction 
therewith, reflect his name and identification number, as 
shown on the DD Form 214 prepared by the Department of 
Defense upon his service separation.  In addition, there is 
no contextual reference in the service medical records to 
documents that have not been made available.  In the absence 
of any such evidence, the Board must conclude that his 
allegations are baseless, and require no further action by 
VA.

In brief, the Board has found that there is no nexus or link 
between the veteran's active service and the fact that 
arthritis (assumed for the purpose of this discussion only to 
pertain solely to the neck and lumbar spine) is manifested at 
this time.  The Board must therefore conclude that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual at this time that 
service connection for neck and lumbar spine injury 
residuals, to include traumatic arthritis in both instances, 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claims for service 
connection for these disorders are not well grounded and are 
therefore denied, in accordance with the Court's decision in 
Edenfield.


The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claims for service connection for 
neck and lumbar spine injury residuals, at any time.


ORDER

A claim for service connection for neck injury residuals, to 
include traumatic arthritis, is not well grounded, and is 
therefore denied.  A claim for service connection for lumbar 
spine injury residuals, to include traumatic arthritis, is 
not well grounded, and is therefore denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

